In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                    No. 07-19-00252-CR


            TOM BENSON D/B/A ACT QUICK BAIL BONDS, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE

                       On Appeal from the County Court at Law No. 2
                                   Lubbock County, Texas
               Trial Court No. 2018-574,304, Honorable Drue Farmer, Presiding

                                   September 17, 2019

                             MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PARKER, JJ.

       Appellant, Tom Benson d/b/a Act Quick Bail Bonds (Benson) appeals from a no-

answer default judgment entered in favor of the State. Through a single issue, Benson

contends the trial court erred in granting a no-answer default judgment because service

was defective under Texas Rules of Civil Procedure 16, 105, 107 and 118. The State

filed a letter brief wherein it “concedes that service . . . was not proper” and “requests

this Court sustain [Benson’s] claims concerning service, reverse the default judgment

against [him], and remand this cause to the trial court for further proceedings.”
      We commend the State’s candor and accept its concession of error which

effectively dispenses with the appeal. So too do we sustain Benson’s sole issue,

reverse the default judgment, and remand the cause to the trial court for further

proceedings.



                                                       Per Curiam



      Do not publish.




                                            2